ANTHONY J. HENDRICKS, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentHendricks v. Comm'rDocket No. 12282-13.United States Tax Court2014 U.S. Tax Ct. LEXIS 57; October 2, 2014, DecidedOctober 2, 2014, Filed*57 Robert P. Ruwe, Judge.Robert P. RuweORDERUpon due consideration of respondent's Motion to Vacate or Revise Pursuant to Rule 162 and Motion for Reconsideration of Findings or Opinion Pursuant to Rule 161, filed October 2, 2014, in which respondent states that petitioner does not object to the granting of the motions, it isORDERED: That respondent's Motion to Vacate or Revise Pursuant to Rule 162 is granted, and the decision entered September 23, 2014, is hereby vacated and set aside. It is furtherORDERED: That respondent's Motion for Reconsideration of Findings or Opinion Pursuant to Rule 161 is granted, and the Court's Memorandum Findings of Fact and Opinion (T.C. Memo 2014-192">T.C. Memo. 2014-192), filed September 23, 2014, is amended at page 9 to read: "Decision will be entered under Rule 155."The Memorandum Findings of Fact and Opinion remains unchanged in all other respects.Robert P. RuweJudgeDated: Washington, D.C.October 2, 2014